DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-4 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3.29.2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “permanently” is not included in the specification.

Claim Objections
Claim 18 is objected to because of the following informalities: “…such and the…” is grammatically confusing and appears to be a typographical error as is understood as “…such that the…”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 13, “an extension element that is permanently mechanically coupled to the connecting element” causes the claims to fail to comply with the written description requirement.
The applicant alleges that support for said term is found at [0022-0023] which discloses that the connection element 4 and the extension element 8 may be fabricated as an integral single piece, or, as separate pieces which are joined by, e.g., soldering. The applicant alleges that “In either case, the extension element 8 cannot be detached form the extension element 8, i.e., is permanently mechanically coupled to the connecting element”. See pg. 11-2 of the reply flied 7.7.2022.
The term “permanently” is not disclosed in the claims nor the specification as originally filed. The plain meaning of the term “permanent” per https://www.thefreedictionary.com/permanent is, e.g., “existing or intended to exist for an indefinite period” or “not expected to change for an indefinite time; not temporary” (see below). There is no evidence that the integral single piece which is bent ([0022]) nor the joined separate pieces ([0023]) would be provide a permanent coupling as the applicant contends because bending could lead to mechanical failure (e.g., breakage) and joined materials could be caused to separate by mechanical force and/or desoldering. Moreover, in the event of mechanical failure or desoldering, applicant’s arguments that “the extension element 8 cannot be detached form the extension element 8” is not persuasive as detachment is possible. Hence, when all the evidence is weighed, the examiner deems it necessary to raise the instant rejection until support for the claimed term is determined.
None of the dependent claims addresses this deficiency and are all rejected with the base claim.

    PNG
    media_image1.png
    206
    739
    media_image1.png
    Greyscale

Claims 1-2, 5-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, “an extension element that is permanently mechanically coupled to the connecting element” is a relative term which renders the claim indefinite. The term “permanently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The applicant alleges with respect to the bending or joining of [0022-0023] that “In either case, the extension element 8 cannot be detached form the extension element 8, i.e., is permanently mechanically coupled to the connecting element”. See pg. 11-2 of the reply flied 7.7.2022. 
However, The specification does not use the term “permanently” and based on the plain meaning of the term “permanently” (see above), it appears “permanently” is a relative term since outside of normal circumstances/tolerances said permanence may not exist. Hence, since the claim does nor the specification provided evidence of what is considered permanent or not, the term obscure the scope of the claim. How is one of ordinary skill in the art supposed to interpret the term when excessive bending or desoldering could lead to separation of the extension element and the connecting element? Namely, when does a coupling cease to be permanent? Since this cannot be determined, the scope of the claim is indefinite.
None of the dependent claims addresses this deficiency and are all rejected with the base claim.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tan et al. (of record, US 20150348864 A1).
Regarding claims 1, 6, 8-12 and 15-16, Tan discloses (claim 1) a semiconductor device (Fig. 8), comprising: a semiconductor chip (106); a connecting element (161) that is configured to (MPEP 2111, 2112 and/or 2114) mechanically and electrically couple the semiconductor device to a printed circuit board (not required by the claim scope, [0042]), wherein the connecting element is electrically coupled to the semiconductor chip ([0040]) and arranged in a mounting plane (lowermost surface of Fig. 8) of the semiconductor device, and wherein the semiconductor chip is mounted on the connecting element (Fig. 8); an extension element (104) that is permanently (https://www.thefreedictionary.com/permanent, e.g., “existing or intended to exist for an indefinite period” or “not expected to change for an indefinite time) mechanically coupled ([0029], “The package extender 104 may be detached from the semiconductor device package 102 with sufficient force, but should not move substantially under the normal forces associated with the operation of the semiconductor chip 106”. Under normal circumstances, 104 should not move substantially; hence, it is permanently mechanically coupled since it is intended to remain mechanically coupled or not expected to change said condition under said normal circumstances. Permanence appears to be relative since outside of normal circumstances/tolerances said permanence may not exist) to the connecting element and extends in a direction out of the mounting plane (Fig. 8), wherein the extension element is configured for (capable) air cooling ([0027]); and a leadframe (Fig. 8, 161+162), wherein the semiconductor chip is mounted on (part of) the leadframe and the connecting element is part of the leadframe (Fig. 8), wherein the connecting element and the extension element are formed by a bent die pad of the leadframe or by a bent connection conductor of the leadframe (Fig. 8, the structure implied being that of the connecting element and the extension element being formed at an angle thereof; this is consistent with applicant’s disclosure at Fig. 4 wherein “The elements 8, 10 may initially be provided as two separate pieces that are mechanically connected together afterwards” and withdrawn claim 3), wherein a lower (lowermost) surface of the connecting element (161) extends along the mounting plane (lowermost of Fig. 8), wherein an upper surface (adjacent 164) of the connecting element is opposite from the lower surface of the connecting element and parallel to the mounting plane (Fig.8), and wherein the semiconductor chip is mounted on the upper surface of the connecting element (Fig. 8), (claim 6) wherein a surface of the extension element is in direct contact with air or an ambient gas ([0027], “the extension portion 122 may be made of a thermally conductive material and include planar fins that disperse conducted heat to the ambient atmosphere”), (claim 8) wherein an angle between the extension element (104) and the mounting plane is greater than 20 degrees (Fig. 8, perpendicular per MPEP 2125), (claim 9) wherein the extension element (104) extends in a direction perpendicular to the mounting plane (Fig. 8, perpendicular per MPEP 2125), (claim 10) wherein the extension element (104) is produced from one or more of a metal and a metal alloy ([0036]), (claim 11) wherein the semiconductor chip comprises a transistor (“power transistor”) and the connecting element is electrically coupled (at a device level of Fig. 8) to a drain contact (166) of the transistor (“The source and drain terminals 164, 166 of the semiconductor chip 106 may be electrically connected to first and second leads 161, 162”), and, (claim 12) wherein the semiconductor chip comprises a power semiconductor (“power transistor”), (claim 15) wherein the leadframe (161+162) further comprises a lead (162) that is spaced apart from the connecting element (161) and is electrically connected to a terminal (166) of the semiconductor chip by a connection element (unlabeled, extending from 166 to 162), wherein the lead (162) comprises a lower surface (lowermost) that extends along the mounting plane (lowermost of Fig. 8), and, (claim 16) wherein the semiconductor chip (106) comprises a lower surface contact (164) disposed on a bottom surface of the semiconductor chip, and wherein the bottom surface of the semiconductor chip is mounted on the upper surface of the connecting element (161) such that the lower surface contact faces and electrically connects to the connecting element (Fig. 8).
Regarding claims 13 and 17-18, Tan discloses (claim 13) a method for producing a semiconductor device (Fig. 8), wherein the method comprises: providing a semiconductor chip (106); providing a connecting element (161) that is configured to (capable) mechanically and electrically couple the semiconductor device to a printed circuit board (not explicit, [0042]), wherein the connecting element is electrically coupled to the semiconductor chip (Fig. 8) and arranged in a mounting plane (lowermost surface of Fig. 8) of the semiconductor device, and wherein the semiconductor chip is mounted on the connecting element (Fig. 8); and providing an extension element (104) that is permanently mechanically coupled (see rejection of claim 1) to the connecting element and extends in a direction out of the mounting plane (Fig. 8), wherein the extension element is configured for (capable) air cooling ([0027]), wherein providing the extension element (104) comprises bending a die pad of a leadframe in the direction out of the mounting plane or bending a connection conductor (104) of a leadframe (161+162) in the direction out of the mounting plane (Fig. 8, the claimed bending is disclosed because the connecting element and the extension element are formed at an angle thereof despite being discrete elements; this is consistent with applicant’s disclosure at Fig. 4 wherein “The elements 8, 10 may initially be provided as two separate pieces that are mechanically connected together afterwards” and withdrawn claim 14), and wherein a lower (lowermost) surface of the connecting element (161) extends along the mounting plane (lowermost of Fig. 8), wherein an upper surface (adjacent 164) of the connecting element is opposite from the lower surface of the connecting element and parallel to the mounting plane (Fig.8), and wherein the semiconductor chip is mounted on the upper surface of the connecting element (Fig. 8), (claim 17) wherein the leadframe (161+162) further comprises a lead (162) that is spaced apart from the connecting element (161) and comprises a lower(most) surface that extends along the mounting place (lowermost of Fig. 8), and wherein the method further comprises electrically connecting the lead (162) to a terminal (166) of the semiconductor chip by a connection element (unlabeled, extending from 166 to 162, Fig. 8), and, (claim 18) wherein the semiconductor chip (106) comprises a lower surface contact (164) disposed on a bottom surface of the semiconductor chip, and wherein the method further comprises mounting the semiconductor chip such that the bottom surface of the semiconductor chip is mounted on the upper surface of the connecting element (161) such and the lower surface contact faces and electrically connects to the connecting element (Fig. 8).
Regarding claims 1 and 13, in the event that Tan does not disclose the extension element (104) is “permanently mechanically coupled” to the connecting element (161), which the examiner does not concede, it would have been obvious to one of ordinary skill in the art to include said permanence under normal circumstances so as to prevent failure of the semiconductor device under such said normal circumstances in view of [0029] (“The package extender 104 may be detached from the semiconductor device package 102 with sufficient force, but should not move substantially under the normal forces associated with the operation of the semiconductor chip 106”).

Claims 2, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al.
Regarding claims 2 and 19, Tan fails to disclose wherein the connecting element and the extension element are in the form of an integral single component.
However, it would have been obvious to one of ordinary skill in the art to include an integral single component as claimed in the device of Tan so as to prevent failure of the semiconductor device in view of [0029] (“The package extender 104 may be detached from the semiconductor device package 102 with sufficient force, but should not move substantially under the normal forces associated with the operation of the semiconductor chip 106”) and because it has been held that making parts of an invention integral is considered prima-facie obvious (MPEP 2144.04 V).
Regarding claim 7, Tan fails to disclose wherein a length of the extension element is less than 8 mm.
However, it would have been obvious to one of ordinary skill in the art to arrive at a value within the claimed range so as to minimize a vertical volume of devices and allow for miniaturization of resulting packages, prevent excessive vertical dimensions of devices and parts thereof and prevent delamination and/or toppling thereof, because it has been held that a change in size are generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV) and/or as a matter of routine experimentation (MPEP 2144.05) to achieve a proper heat dissipation path.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. in view of Tan et al. (“Tan2”, of record, US 20140353766 A1).
Regarding claims 2 and 19, Tan fails to disclose wherein the connecting element and the extension element are in the form of an integral single component.
Tan2 discloses wherein the connecting element (118’/120’) and the extension element (118”/120”) are in the form of an integral single component (Fig. 1).
It would have been obvious to one of ordinary skill in the art to include an integral single component as claimed in the device of Tan in view of Tan2 so as to prevent failure of the semiconductor device and because it has been held that making parts of an invention integral is considered prima-facie obvious (MPEP 2144.04 V).

Response to Arguments
Applicant’s arguments, see p. 8-11, filed 7/7/2022, with respect to Tan et al. (US 20140353766 A1) failing to disclose “wherein a lower surface of the connecting element extends along the mounting plane, wherein an upper surface of the connecting element is opposite from the lower surface of the connecting element and parallel to the mounting plane, and wherein the semiconductor chip is mounted on the upper surface of the connecting element” of amended claims 1 and 13 are persuasive.
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. The applicant alleges at p. 12 that Tan et al. (of record, US 20150348864 A1) does not disclose “an extension element that is permanently mechanically coupled to the connecting element” of amended claim 1 and 13. This is not found persuasive because, as addressed above, Tan et al. discloses an extension element (104) that is permanently (https://www.thefreedictionary.com/permanent, e.g., “existing or intended to exist for an indefinite period” or “not expected to change for an indefinite time) mechanically coupled ([0029], “The package extender 104 may be detached from the semiconductor device package 102 with sufficient force, but should not move substantially under the normal forces associated with the operation of the semiconductor chip 106”. Under normal circumstances, 104 should not move substantially; hence, it is permanently mechanically coupled since it is intended to remain mechanically coupled or not expected to change said condition under said normal circumstances. Permanence appears to be relative since outside of normal circumstances/tolerances said permanence may not exist) to the connecting element (Fig. 8). Furthermore, in the event that Tan does not disclose the extension element (104) is “permanently mechanically coupled” to the connecting element (161), which the examiner does not concede, it would have been obvious to one of ordinary skill in the art to include said permanence under normal circumstances so as to prevent failure of the semiconductor device under such said normal circumstances in view of [0029] (“The package extender 104 may be detached from the semiconductor device package 102 with sufficient force, but should not move substantially under the normal forces associated with the operation of the semiconductor chip 106”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894